DETAILED ACTION
1.	This office action is a response to amendments submitted on 11/16/2020. 
2.	Applicant's arguments filed with respect to claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
3. 	Claims 1-8 are presented for examination.
Claim Rejections – 35 USC § 102/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 6-8 are rejected under 35 USC § 102(a)(1) as being anticipated by Park et al. (US 20160006381 A1) OR on the alternative rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20160006381 A1) in view of Hobraiche et al. (US 20100231145 A1).
In regards to claim 1, Park shows (Figs. 1-2 and 4) an apparatus for controlling an inverter (17/200) to drive a motor (300/18), the apparatus comprising: 
a current control processor (i.e. 20) generating a voltage command for generating d/q axis current detection values (i.e. par. 39), which are obtained by measuring a current supplied to the motor (i.e. by 12), to follow a d/q axis current command for driving the motor, wherein the current 
a sample frequency computing processor (i.e. 30) computing the sampling frequency based on the voltage vector phase  (13) of the voltage command and a reference number of sampling times during one rotation period (i.e. as speed related θ) of the motor (Fig. 4 and pars. 17, 47, 51, i.e. voltage modulated output voltage by 12 times per one period of a fundamental wave based on the switching frequencies for the 12-sample phase control),
wherein the voltage vector (see figure details below) corresponding to at least one point (i.e. bullet) on one side of the hexagon in the voltage vector diagram is output by dividing voltage vectors (see equal division between 6 voltage bullets samples) of opposite vertexes of the side of the hexagon by a predetermined ratio (see predetermined ratio separation and/or angle between bullets), (see pars. 12-17, where it is stated change a pulse width modulation (PWM) period to cause voltage vectors to be substantially symmetric based on the vertexes to converge the actual voltage vector to the vertex of the hexagon of the voltage vector diagram, and adjust a voltage vector phase, and apply a voltage command that corresponds to the vertex of the hexagon of the voltage vector diagram to the inverter through minimum distance overmodulation control).

[AltContent: textbox (Voltage vectors samples (opposite to each side of the hexagon))][AltContent: arrow][AltContent: textbox (Opposite vertexes line)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    554
    778
    media_image1.png
    Greyscale

As the alternative, if believe that Park does not explicitly discloses (emphasis added) that wherein the voltage vector corresponding to at least one point on one side of the hexagon in the voltage vector diagram is output by dividing voltage vectors of opposite vertexes of the side of the hexagon by a predetermined ratio.
Hobraiche shows (Figs. 1-3) and discloses a method for driving a power bridge (1) which is used for controlling a multiphase electric load wherein control vectors are subdivided into the free wheel control vectors and active control vectors. The inventive method is characterised in that it comprises the use of a switching function production method which produced a reduced number of switching function combinations corresponding to the free wheel control vectors for producing a sequence of the control vectors. The centre of the hexagon is connected to each of its vertices by an active control vector. In a non-limitative embodiment, the active control vectors [right arrow over (V1)] to [right arrow over (V6)] are at 60 degrees from one another. Thus the hexagon is broken down 
Thus, given the teaching of Hobraiche, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Park for dividing voltage vectors of opposite vertexes of the side of the hexagon by a predetermined ratio in order to control the load, by control vectors being subdivided into freewheeling control vectors and active control vectors, thus producing switching functions that produces a reduced number of combinations of switching functions corresponding to freewheeling control vectors in order to produce a succession of control vectors, consequently improving the system reliability and performance.
In regards to claim 2, Park shows (Figs. 1-2 and 4) wherein the current control processor comprises:
a current controller (i.e. 11) generating the voltage command; 
a high gain over voltage modulation (HOVM) controller (i.e. 16) generating multiple HOVM voltage commands corresponding to the reference number of sampling times by multiplying the voltage command by a reference gain according to the sampling frequency (pars. 13, 17, 39, 47, 49, 51); and 
a voltage modulator converting (i.e. 16 along with  17) the multiple HOVM voltage commands generated by the HOVM controller into the voltage vector corresponding to one point on vertexes and sides of the hexagon in the voltage vector diagram through minimum distance overmodulation control (Fig. 4 and pars. 12-13, 15-18, 37, 39, 45-54) .
In regards to claim 3, Park shows (Figs. 1-2 and 4) wherein the sample frequency computing processor (i.e. 30) determines the sampling frequency with respect to a d axis on the hexagon in the 
In regards to claim 4, Park shows (Figs. 1-2 and 4), wherein the sample frequency computing processor (30) determines the sampling frequency by determining an on and off (i.e. n/off of switching device) sequence of an inverter output in a sampling section for the sampling frequency (pars. 6, 37-38) 
In regards to claim 6, Park shows (Figs. 1-2 and 4) wherein the sample frequency computing processor (30) changes a switching duty of an output voltage of the inverter (17) by adjusting the sampling frequency (pars. 36-39).
In regards to claim 7, Park shows (Figs. 1-2 and 4) wherein the voltage vector corresponding to one point on one side of the hexagon in the voltage vector diagram (Fig. 1) corresponds to two adjacent points of the hexagon such that the voltage vector is output with a predetermined ratio (see adjacent pints with a predetermined ratio of distance on Fig. 1).
In regards to claim 8, Park shows (Figs. 1-2 and 4) wherein the voltage vector corresponding to one point on the side of the hexagon in the voltage vector diagram (Fig. 4) controls switching of a switch within the inverter (17), (pars. 12-13, 15-17, 37, 39, 45 and 51).
Allowable Subject Matter
6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
7.	Applicant's arguments filed on 11/16/2020 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
	In response to applicant’s argument regarding claim 1 that Park does not disclose or sugges the voltage vector corresponding to at least one point on one side of the hexagon in the voltage vector diagram is output by dividing voltage vectors of opposite vertexes of the side of the hexagon by a predetermined ratio the examiner respectfully disagrees.
	The claim as broadly presented, merely request to generate voltage vectors along the hexagon where at least one point on one side of the hexagon within divided vectors has an opposite vertexes a predetermined ratio.
Park as shown in Figure 4 fairly reads on the claim as broadly presented. For example, the voltage vector (6 bullets points, see figure details below) corresponding to at least one point (i.e. bullet) on one side of the hexagon in the voltage vector diagram is output by dividing voltage vectors (see equal division between 6 voltage bullets samples) of opposite vertexes of the side of the hexagon (i.e. vertex defined as d) by a predetermined ratio (see predetermined ratio separation and/or angle between bullets), (see pars. 12-17, where it is stated change a pulse width modulation (PWM) period to cause voltage vectors to be substantially symmetric based on the vertexes to converge the actual voltage vector to the vertex of the hexagon of the voltage vector diagram, and adjust a voltage vector phase, and apply a voltage command that corresponds to the vertex of the hexagon of the voltage vector diagram to the inverter through minimum distance overmodulation control).
Moreover, in light of compact prosecution, the examiner as an alternative also brought Hobraiche which it is believe to clearly show (Figs. 1-3) disclose a method for driving a power bridge  The centre of the hexagon is connected to each of its vertices by an active control vector. In a non-limitative embodiment, the active control vectors [right arrow over (V1)] to [right arrow over (V6)] are at 60 degrees from one another. Thus the hexagon is broken down into six active sectors SH, each active sector being formed by two adjacent active vectors and has its centre at the centre of the hexagon (see abstract, pars. 42, 71-76, 144).
The examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-arts, each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by  the prior arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does 
It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837